Case 1:18-cr-00465-RDB Document 38 Filed 10/05/18 Page 1 of1

 

IN THE UNITED STATES DISTRICT COURT - FILED |
FOR THE DISTRICT-OF, MARYLAND
i. 54
USMS-PRIS OPS
BALTIMORE, MD inte
UNITED STATES OF AMERICA . .
i AOCT -5 Pp 3 30
vs. Case No. RDB-18-0465

Fe

Jay B. Ledford BY..
*

ik i 2k oie oe 2k

ORDER OF DETENTION BY AGREEMENT

A hearing, having been held on this date, at which the defendant was represented by

Lh Cy. L ti an no yr Ti f., COA and the Government was represented by
Assistant Unie States Attorney “Yo wed << Me i vole , itis
ORDERED, this 5th _ day ot October, _ 2018 _, that the
above-named defendant be, and the same hereby is, DETAINED by agreement of the parties
without prejudice to either side requesting a prompt hearing to set appropriate conditions of

release or otherwise address the detention of the defendant.

AL

United States Magistrate Judge

  

U.S. District Court (4/2000) Criminal Magistrate Forms: Detention by Agreement
